         Case 1:17-cr-00548-PAC Document 417
                                         416 Filed 07/20/20
                                                    07/17/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      July 17, 2020
                                                                                     7/20/2020
By ECF                                                                               A status update is due by
The Honorable Paul A. Crotty                                                         July 27, 2020. SO
United States District Judge                                                         ORDERED.
Southern District of New York
500 Pearl Street, Courtroom 14C
New York, New York 10007

       Re:     United States v. Joshua Adam Schulte, S3 17 Cr. 548 (PAC)

Dear Judge Crotty:

        As the Court is aware, on June 15, 2020, the defendant filed a request for records and papers
used in connection with the constitution of the Master and Qualified Jury Wheels in this District.
The defendant’s motion is similar to motions that were made in other cases in this District. See,
e.g., United States v. Balde, No. 20 Cr. 281 (KPF); United States v. Williams, No. 20 Cr. 286
(WHP); United States v. Baker, No. 20 Cr. 288 (LJL); United States v. Henry, No. 20 Cr. 293
(LJL). On June 30, 2020, pursuant to an order issued by Judge Failla, who is presiding over the
Balde case, the Government and defense counsel involved in the affected cases, including this one,
participated in a conference call with this District’s Jury Administrator. After the call, the
Government and the Federal Defenders of New York (the “Federal Defenders”), who are defense
counsel in the Balde case and who also represent the defendant in this matter, agreed to meet and
confer about any outstanding issues and submit a proposal to Judge Failla by July 14, 2020. At
the July 1, 2020 arraignment in this case before the Court, the Court directed the Government to
respond to the defendant’s motion by July 17, 2020, after this proposal was submitted to Judge
Failla.

        On July 14, 2020, the Government submitted a letter to Judge Failla that outlined the areas
of agreement between the Government and the Federal Defenders and the remaining open disputes.
On July 16, 2020, Judge Failla issued an order resolving those disputes, which is attached hereto
as Exhibit A. The Government believes that the agreement between the Government and the
Federal Defenders and Judge Failla’s order addresses the issues raised by the defendant’s motion
in this case as well, and believes the Court should adopt that order. The Government, however,
asks for an opportunity to consult with defense counsel to determine whether there are any issues
that the defense believes were not addressed by Judge Failla’s order. The Government proposes
         Case 1:17-cr-00548-PAC Document 417
                                         416 Filed 07/20/20
                                                   07/17/20 Page 2 of 2

The Honorable Paul A. Crotty, U.S.D.J.
July 17, 2020
Page 2

that the parties would update the Court as to whether there are any remaining disputes on or before
July 27, 2020.
                                                      Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney

                                                 by: ____/s/______________________________
                                                     Matthew Laroche / Sidhardha Kamaraju /
                                                     David W. Denton, Jr.
                                                     Assistant United States Attorneys
                                                     (212) 637-2420 / 6523 / 2744
cc: Defense Counsel (by ECF)
